DETAILED ACTION
This action is in response the amendment/request for reconsideration filed 19 October 2021.
Claims 1-11 and 13-14 are original.
Claim 12 is currently amended.
Claims 1-14 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Claim 1 recites “the simulation method comprising: in an analysis model in which the inflow/outflow interface is divided into a plurality of partitions, a heat bath is coupled to the inflow/outflow interface, and a particle is allowed to move between the heat bath and the analysis region,”. However, “in an analysis model in which the inflow/outflow interface is divided into a plurality of partitions, a heat bath is coupled to the inflow/outflow interface, and a particle is allowed to move between the heat bath and the analysis region” is not a step which may comprise a method. It is recommended to incorporate this into the preamble, e.g. “A simulation method of performing simulation by using a molecular dynamics method using an analysis model, in which a flow field having an inflow/outflow interface is used as an analysis region, the inflow/outflow interface is divided into a plurality of partitions, a heat bath is coupled to the inflow/outflow interface, and a particle is allowed to move between the heat bath and the analysis region, the simulation comprising: . Appropriate correction is required.

Claims 1 and 5 are objected to because of the following informalities: Claim 1 recites “the basis of the pressure target value in a corresponding partition”. There is insufficient antecedent basis for this limitation in the claim. The phrase “a basis of the pressure target value in a corresponding partition” is recommended.
Claim 5 is similar to claim 1 and is objected to under the same reasoning. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant app
App 16/042156, claims taken from US 2019/0065643 A1)
Claim 1:
A simulation method of performing simulation by using a molecular dynamics method (Examiner: “using … method” preamble limitation expresses an intention), in which a flow field having an inflow/outflow interface is used as an analysis region, and a fluid in the flow field is set as an aggregate of a plurality of particles (Examiner: “a fluid … particles” preamble limitation expresses an intention), the simulation method comprising:

in an analysis model in which the inflow/outflow interface is divided into a (Examiner: “is allowed” requires no action),




acquiring a relationship between an in-face position of the inflow/outflow interface and a 
pressure target value; and controlling a pressure in a heat bath cell on the basis of the pressure target value in a corresponding partition in a case where a state of the particle is temporally developed,








Claim 3 (depending from claims 1-2):
A simulation method in which a flow field having an inflow/outflow interface is set as an analysis region, a fluid in the flow field is handled as an aggregate of a plurality of particles, and simulation is performed by using a molecular dynamics method, the simulation method comprising: (claim 1)




the heat bath is connected to the inflow/outflow interface of the analysis and in a cell is calculated for each of a plurality of the cells into which a region of the heat bath is divided (claim 3) (Examiner: the cell faces at the heat bath/analysis region interface are the partitioning of the interface)

performing a process of maintaining … a pressure in a heat bath at target values by compensating for changes in the temperature and the pressure in the heat bath with the passage of time in an analysis model in which the heat bath is connected to the inflow/outflow interface of the analysis region and a particle is allowed to move between the heat bath and the analysis region (claim 1) (Examiner: a “compensating” in view of “target values” requires “acquiring a relationship”, i.e. the relationship which dictates “compensating”)

(Examiner: The cells are, in and of themselves, a partitioning. As noted above, the cell faces at the interface are a partitioning of the interface. Accordingly the partitioning via cells is a partitioning corresponding to the plurality of partitions at the interface)
Claim 2:
wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface, and the particle is allowed to move between the two heat bath cells (Examiner: “is allowed” requires no action),
Claim 3 (depending from claims 1-2):
a plurality of the cells into which a region of the heat bath is divided (claim 3) and a particle is allowed to move between the heat bath and the analysis region (claim 1)
 (Examiner: any particle moving from more than one cell deep in the bath must move to an adjacent bath cell to reach the analysis region)
Claim 3:
wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the particle from the heat bath cell
Claim 3 (depending from claims 1-2):
particle is preferentially added to the cell having a relatively small number of particles, and a particle is preferentially removed from the cell having a relatively large number of particles (claim 3)
Claim 4:
wherein the analysis model includes a boundary region coupling the heat bath to the inflow/outflow interface (Examiner: The claimed “boundary” region is not distinguished from the heat bath other than by name and accordingly does not patentably distinguish), and allows the particle to move between the heat bath and the boundary region and between the boundary region and the analysis region (Examiner: “allows” requires no action)
Claim 3 (depending from claims 1-2):
an analysis model in which: the first heat bath is connected to the first inflow/outflow interface of the region for analyzing, the in which the heat bath is connected to the inflow/outflow interface of the analysis region, and a particle is allowed to move between the heat bath and the analysis region
Claims 5-8:
A simulation apparatus … the simulation
apparatus comprising: 
an input unit to which information for dividing the inflow/outflow interface into a plurality of partitions and a relationship between an in-face position of the inflow/outflow interface and a pressure target value are input; and a processing unit
Examiner: The remaining limitations correspond to those of claims 1-4 for the 
Claim 6 (depending from claims 4-5):
A simulation apparatus comprising:
an input/output device; and
a processing device
Examiner: The inputting of target values via the input device is obvious on the face of the claim, i.e. target values are “acquire[d]” and there is an input device which by name, i.e. “input”, is a device for acquiring.
Claim 9:
A simulation method of performing simulation by using a molecular dynamics method (Examiner: “using … method” preamble limitation expresses an intention), in which a flow field having an inflow/outflow interface is used as an analysis region, and a fluid in the flow field is set as an aggregate of a plurality of particles (Examiner: “a fluid … particles” preamble limitation expresses an intention), the simulation method comprising:

in an analysis model in which a heat bath is coupled to the inflow/outflow interface via a boundary region, and a particle is allowed to move between the heat bath and the boundary region and between the boundary region and (Examiner: “is allowed” requires no action. The claimed “boundary” region is not distinguished from the heat bath other than by name; and accordingly does not patentably distinguish)

acquiring a pressure target value in the inflow/outflow interface; and controlling a pressure in the heat bath such that a pressure in the boundary region is maintained at the pressure target value when a state of the particle is temporally developed (Examiner: The claimed “boundary” region is not distinguished from the heat bath other than by name; accordingly, the “maintaining” of app 16/042156, at the interface, is maintaining in the claimed boundary region (which is at the interface))
Claim 1:
A simulation method in which a flow field having an inflow/outflow interface is set as an analysis region, a fluid in the flow field is handled as an aggregate of a plurality of particles, and simulation is performed by using a molecular dynamics method, the simulation method comprising:




the heat bath is connected to the inflow/outflow interface of the analysis region, and a particle is allowed to move between the heat bath and the analysis region 







performing a process of maintaining a temperature and a pressure in a heat bath at target values by compensating for changes in the temperature and the pressure in the heat bath with the passage of time in an analysis model in which the heat bath is connected to the inflow/outflow interface of the analysis region, and a particle is allowed to move between the heat bath and the analysis region  (Examiner: have “target values” requires “acquiring” the target values)
Claim 10:
wherein the pressure in the heat bath is controlled by adding the particle to the heat bath or removing the particle from the heat bath


Claim 2 (depending from claim 1):
particles of the calculated number are added to or removed from the heat bath (claim 2)
Claim 11:
acquiring a temperature target value in the inflow/outflow interface (Examiner: A target value must be “acquir[ed]” to be used for maintaining); and controlling a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed
Claim 1:
maintaining a first temperature and a first pressure at the first inflow/outflow interface and a second temperature and a second pressure at the second inflow/outflow interface, as boundary conditions, at target values by compensating for changes in the first temperature and the first pressure in first heat bath and the second temperature and the second pressure in a second heat bath with the passage of time in an analysis model (Examiner: using “target values” requires “acquiring” the target values)
Claims 12-14:
A simulation apparatus … the simulation apparatus comprising:
an input unit to which a pressure target value in the inflow/outflow interface is input; and a processing unit

Examiner: The remaining limitations correspond to those of claims 9-11 for the instant application; and the limitations of claims 4-5 of app 16/042156 correspond to those of claim 1-2. The reasoning provided in view of claims 4-5 (instant app) and claims 1-2 (app 16/042156) applies, mutatis mutandis.
Claims 4-5:
A simulation apparatus comprising:
an input/output device; and
a processing device

Examiner: The inputting of target values via the input device is obvious on the face of the claim, i.e. target values are “acquired” and 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1:
Step 1:
The claim recites a “simulation method …, the simulation method comprising: … acquiring …; and controlling …”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
(“is allowed” requires no action), acquiring a relationship between an in-face position of the inflow/outflow interface and a pressure target value; and controlling a pressure in a heat bath cell on the basis of the pressure target value in a corresponding partition in a case where a state of the particle is temporally developed”; which is a process that may be performed mentally. In particular, the “controlling …” is for a simulated/modeled heat bath; and there is no claimed particular manner of “controlling”, i.e. this limitation expresses the idea of simulating/modeling “controlling” in view of a chosen relationship and chosen model, which is a concept that may be performed mentally, e.g. simply choosing a division for the model and then choosing a target value and then choosing to increase/decrease the pressure in a cell of the model by adding/removing a particle [choosing an increased/decreased density] or choosing a higher/lower temperature or choosing an increased/decreased cell volume. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “of performing simulation by using a molecular dynamics method … a fluid in the flow field is set as an aggregate of a plurality of particles”; however, this is merely a statement of intended use and constitutes a general link to a field of use. Such linking does not incorporate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].

Accordingly, at step 2A – prong tow, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong one, there is a general link to a field of use. Such linking does not amount to significantly more than the judicial exception itself.
Considering the claim as a whole, there is the judicial exception with a general link to a field of use and there is nothing else, individually or in combination, which amounts to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim 2:
The claim recites “wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface, and the particle is allowed to move between the two heat bath cells (“is allowed” requires no action)”; however, this does not change the nature of “acquiring …” or “controlling …” such that these are not a process which may be performed mentally. Accordingly, the reasoning provided for claim 1 applies.

Claim 3:


Claim 4:
The claim recites “wherein the analysis model includes a boundary region coupling the heat bath to the inflow/outflow interface, and allows the particle to move between the heat bath and the boundary region and between the boundary region and the analysis region (“allows” requires no action), wherein the boundary region is divided into a plurality of boundary region cells in correspondence with the plurality of partitions, and wherein, in a case where the state of the particle is temporally developed, the pressure in the heat bath cell is controlled such that a pressure in the boundary region cell is maintained at the pressure target value in the corresponding partition when the pressure in the heat bath cell is controlled on the basis of the pressure target value in the corresponding partition”; however, this only clarifies claim 1 in terms of nomenclature, i.e. declaring that some of the cells be named “boundary” and that these fall between the heat bath and analysis region and, otherwise, the pressure is maintained via heat bath as for claim 1. Accordingly, the reasoning provided for claim 1 applies, mutatis mutnadis.

Claims 5-8:
The claims recite a “simulation apparatus …, the simulation apparatus comprising: an input unit to which information for dividing the inflow/outflow interface into a plurality of partitions and a relationship between an in-face position of the inflow/outflow interface and a (a hardware peripheral device, see specification at [0011]); and a processing unit (computer and/or software executing method stored in a storage unit, see specification at [0012])”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Regarding steps 2A – prong one, 2A – prong two, and 2B, the remaining limitations are similar to those of claims 1-4 and the reasoning provided for claims 1-4 applies, mutatis mutandis.

Claims 9-10:
The claim recites a “simulation …, the simulation method comprising: … acquiring … controlling …”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Otherwise, the steps of the method include limitations like those of claims 1 and 4 and the same reasoning applies, mutatis mutandis.

Claim 11:
The claim recites “acquiring a temperature target value in the inflow/outflow interface; and controlling a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed”; however, as for the claimed “pressure”, this is a process which may be performed mentally, e.g. choosing a target temperature and choosing to increase/decrease the bath temperature in view of the target temperature. Accordingly, the reasoning provided for claim 9 applies mutatis mutandis.

Claims 12-14:
The claims recite a “simulation apparatus …, the simulation apparatus comprising: an input unit to which information for dividing the inflow/outflow interface into a plurality of partitions and a relationship between an in-face position of the inflow/outflow interface and a pressure target value are input (a hardware peripheral device, see specification at [0011]); and a processing unit (computer and/or software executing method stored in a storage unit, see specification at [0012])”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Regarding steps 2A – prong one, 2A – prong two, and 2B, the remaining limitations are similar to those of claims 9-11 and the reasoning provided for claims 9-11 applies, mutatis mutandis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghu (RIYAD CHETRAM RAGHU AND JEREMY SCHOFIELD, Simulation of Pressure-Driven Flows in Nanochannels Using Multiparticle Collision Dynamics, J. Phys. Chem. C 2010, 114, 20659–20671).

Regarding claim 1, Raghu discloses a simulation method (as shown below) of performing simulation by using a molecular dynamics method (this is intended use, nevertheless see P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”), in which a flow field having an inflow/outflow interface is used as an analysis region (fig 2 and caption as shown below), and a fluid in the flow field is set as an aggregate of a plurality of particles (this is intended use, nevertheless see introduction:¶1: “Nanofluidic and microfluidic” and P20660:§MPC algorithm:¶1: “Nonetheless, it allows for momentum transfer between fluid particles while maintaining conservation of mass, momentum, and energy”), the simulation method comprising:
in an analysis model in which the inflow/outflow interface is divided into a plurality of partitions (P20662:fig 2 and caption: “The system is divided into 1 nm3 cells. The first and last four layers of cells comprise the boundary condition regions of the system. The entrance layers are highlighted in purple, and the other boundary layers are highlighted in red” EN: The inflow/outflow interface is either of the planes between the boundary condition region and the inner non-boundary region), a heat bath is coupled to the inflow/outflow interface (fig 2 and caption as shown above; P20661:right:¶1: “For the simulations presented here, four layers of cells in the inlet and outlet comprise the boundary regions. For these additional layers of cells, a time average of the velocity in the cells is used for the corrections. The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity.” EN: any combination of the outer three layers on either boundary may be the heat bath.), and a particle is allowed to move between the heat bath and the analysis region (EN: “allowing” requires no action; nevertheless, Raghu discloses at P20660:§MPC Algorithm:¶2: “In the MPC method, the dynamics consists of the concatenation of two types of evolution, the dynamical evolution of the position and momenta of all particles in the absence of fluid-fluid interactions, followed by the application of a collision operator that exchanges momentum among particles in a local region”; P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”, i.e. particles moving through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath).),
acquiring a relationship between an in-face position of the inflow/outflow interface and a pressure target value (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”; P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”; P20663:¶3: “As the pressure and density data were axially homogeneous”; P20664: “Because the influence of the narrow pressure distribution that results from the boundary conditions at the boundary cells does not persist far into the channel, their effect can be removed by adding additional layers of buffer cells or by restricting the cells in which thermodynamic properties are monitored to those in the interior of the channel” EN: for the “homogeneous”, the specified pressure is the target value corresponding to each in-face position, for the inhomogeneous case (where only interior channels are monitored), the specified pressure is the target value for the interior and the remaining cells will be specified to have the current pressure of the simulation.); and
controlling a pressure in a heat bath cell on the basis of the pressure target value in a corresponding partition in a case where a state of the particle is temporally developed (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”), the heat bath being (any combination of the three outer layers of either boundary region as shown above).

Regarding claim 2, Raghu discloses the simulation method according to claim 1, wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface (fig 2 and caption as shown for claim 1), and the particle is allowed to move between the two heat bath cells (EN: “allowing” requires no action; nevertheless, Raghu discloses dynamically updating position of particles in a local region as they move through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath) at P20661:¶4 as shown for claim 1.).

Regarding claim 3, Raghu discloses the simulation method according to claim 1, wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the particle from the heat bath cell (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”).

Regarding claim 4, Raghu discloses the simulation method according to claim 1,
(as shown for claim 1, any choice of dividing Raghu’s boundary region of layers results in the claimed boundary layer and heat bath, e.g. 2 layers of heat bath with 2 layers of boundary region), and allows the particle to move between the heat bath and the boundary region and between the boundary region and the analysis region (EN: “allowing” requires no action; nevertheless, Raghu discloses dynamically updating position of particles in a local region as they move through the analysis region from source region (heat bath and boundary region as shown above) to sink region (also a boundary region and heat bath) at P20661:¶4 as shown for claim 1.),
wherein the boundary region is divided into a plurality of boundary region cells in correspondence with the plurality of partitions (fig 2 and caption as previously discussed), and
wherein, in a case where the state of the particle is temporally developed (as for the “allows the particle to move” limitation above), the pressure in the heat bath cell is controlled such that a pressure in the boundary region cell is maintained at the pressure target value in the corresponding partition when the pressure in the heat bath cell is controlled on the basis of the pressure target value in the corresponding partition (P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”; and P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”).

Regarding claim 5, Raghu discloses a simulation apparatus (as shown below) performing simulation by using a molecular dynamics method (this is intended use, nevertheless see P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”), in which a flow field having an inflow/outflow interface is used as an analysis region (fig 2 and caption as shown below), and a fluid in the flow field is set as an aggregate of a plurality of particles (this is intended use, nevertheless see introduction:¶1: “Nanofluidic and microfluidic” and P20660:§MPC algorithm:¶1: “Nonetheless, it allows for momentum transfer between fluid particles while maintaining conservation of mass, momentum, and energy”), the simulation apparatus comprising:
an input unit (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”; P20668:¶2: “The strength of the MPC algorithm is its simplicity, which allows up to a microsecond of simulation of flow for channels of micrometer size containing millions of fluid particles, and makes it possible to study a small network of channels given modern computational resources.” EN: “modern computation resources” which accept “measure[ed]” quantities must have hardware for the input such as “a communication device, a removable reading device, a keyboard, and the like.” (specification at [0111]) ) to which information for dividing the inflow/outflow interface into a plurality of partitions (P20662:fig 2 and caption: “The system is divided into 1 nm3 cells. The first and last four layers of cells comprise the boundary condition regions of the system. The entrance layers are highlighted in purple, and the other boundary layers are highlighted in red” EN: The inflow/outflow interface is either of the planes between the boundary condition region and the inner non-boundary region) and a relationship between an in-face position of the inflow/outflow interface and a pressure target value are input (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”; P20663:¶3: “As the pressure and density data were axially homogeneous”; P20664: “Because the influence of the narrow pressure distribution that results from the boundary conditions at the boundary cells does not persist far into the channel, their effect can be removed by adding additional layers of buffer cells or by restricting the cells in which thermodynamic properties are monitored to those in the interior of the channel” EN: for the “homogeneous”, the specified pressure is the target value corresponding to each in-face position, for the inhomogeneous case (where only interior channels are monitored), the specified pressure is the target value for the interior and the remaining cells will be specified to have the current pressure of the simulation.); and
a processing unit (P20668:¶2: “modern computational resources”) that uses an analysis model (P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”) in which a heat bath is coupled to the inflow/outflow interface (fig 2 and caption as shown above; P20661:right:¶1: “For the simulations presented here, four layers of cells in the inlet and outlet comprise the boundary regions. For these additional layers of cells, a time average of the velocity in the cells is used for the corrections. The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity.” EN: any combination of the outer three layers on either boundary may be the heat bath.), and a particle is allowed to move between the heat bath and the analysis region (EN: “allowing” requires no action; nevertheless, Raghu discloses at P20660:§MPC Algorithm:¶2: “In the MPC method, the dynamics consists of the concatenation of two types of evolution, the dynamical evolution of the position and momenta of all particles in the absence of fluid-fluid interactions, followed by the application of a collision operator that exchanges momentum among particles in a local region”; P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”, i.e. particles moving through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath).), divides the heat bath into a plurality of the heat bath cells in correspondence with the plurality of partitions (as cited above for “heat bath is coupled to the inflow/outflow interface”), and controls a pressure in a heat bath cell on the basis of the pressure target value in a corresponding partition (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”) in a case where a state of the particle is temporally developed (as for the “particle is allowed to move” limitation above).

Regarding claim 6, Raghu discloses the simulation apparatus according to claim 5,
wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface (as for claim 2), and
wherein the processing unit allows the particle to move between the two heat bath cells and thus temporally develops the state of the particle (as for claim 2).

Regarding claim 7, Raghu discloses the simulation apparatus according to claim 5, wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the particle from the heat bath cell (as for claim 3).

Regarding claim 8, Raghu discloses the simulation apparatus according to claim 5,
wherein the analysis model includes a boundary region coupling the heat bath to the inflow/outflow interface (as for claim 4), and allows the particle to move between the heat bath and the boundary region and between the boundary region and the analysis region (as for claim 4),
wherein the processing unit divides the boundary region into a plurality of boundary region cells in correspondence with the plurality of partitions (as for claim 4), and
wherein, in a case where the state of the particle is temporally developed, the processing unit controls the pressure in the heat bath cell such that a pressure in the boundary region cell is maintained at the pressure target value in the corresponding partition when the pressure in the heat bath cell is controlled on the basis of the pressure target value in the corresponding partition (as for claim 4).

Regarding claim 9, Raghu discloses a simulation method (as shown below) of performing simulation by using a molecular dynamics method (this is intended use, nevertheless see P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”), in which a flow field having an inflow/outflow interface is used as an analysis region (fig 2 and caption as shown below), and a fluid in the flow field is set as an aggregate of a plurality of particles (this is intended use, nevertheless see introduction:¶1: “Nanofluidic and microfluidic” and P20660:§MPC algorithm:¶1: “Nonetheless, it allows for momentum transfer between fluid particles while maintaining conservation of mass, momentum, and energy”), the simulation method comprising:
in an analysis model in which a heat bath is coupled to the inflow/outflow interface via a boundary region (P20662:fig 2 and caption: “The system is divided into 1 nm3 cells. The first and last four layers of cells comprise the boundary condition regions of the system. The entrance layers are highlighted in purple, and the other boundary layers are highlighted in red” EN: The inflow/outflow interface is either of the planes between the boundary condition region and the inner non-boundary region; P20661:right:¶1: “For the simulations presented here, four layers of cells in the inlet and outlet comprise the boundary regions. For these additional layers of cells, a time average of the velocity in the cells is used for the corrections. The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity.” EN: any choice of dividing Raghu’s boundary region of layers results in the claimed boundary layer and heat bath, e.g. 2 layers of heat bath with 2 layers of boundary region.), and a particle is allowed to move between the heat bath and the boundary region and between the boundary region and the analysis region (EN: “allowing” requires no action; nevertheless, Raghu discloses at P20660:§MPC Algorithm:¶2: “In the MPC method, the dynamics consists of the concatenation of two types of evolution, the dynamical evolution of the position and momenta of all particles in the absence of fluid-fluid interactions, followed by the application of a collision operator that exchanges momentum among particles in a local region”; P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”, i.e. particles moving through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath).),
acquiring a pressure target value in the inflow/outflow interface (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”; P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”; P20663:¶3: “As the pressure and density data were axially homogeneous”; P20664: “Because the influence of the narrow pressure distribution that results from the boundary conditions at the boundary cells does not persist far into the channel, their effect can be removed by adding additional layers of buffer cells or by restricting the cells in which thermodynamic properties are monitored to those in the interior of the channel” EN: for the “homogeneous”, the specified pressure is the target value corresponding to each in-face position, for the inhomogeneous case (where only interior channels are monitored), the specified pressure is the target value for the interior and the remaining cells will be specified to have the current pressure of the simulation.); and
controlling a pressure in the heat bath such that a pressure in the boundary region is maintained at the pressure target value (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”) when a state of the particle is temporally developed (as for the “a particle is allowed to move” limitation above.).

Regarding claim 10, Raghu discloses the simulation method according to claim 9, wherein the pressure in the heat bath is controlled by adding the particle to the heat bath or removing the particle from the heat bath (as for claim 3).

Regarding claim 11, Raghu discloses the simulation method according to claim 9, further comprising:
(abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”); and
controlling a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed (P20661:¶¶5-6: e.g. “This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity”).

Regarding claim 12, Raghu discloses a simulation apparatus (as shown below) performing simulation by using a molecular dynamics method (this is intended use, nevertheless see P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”), in which a flow field having an inflow/outflow interface is used as an analysis region (fig 2 and caption as shown below), and a fluid in the flow field is set as an aggregate of a plurality of particles (this is intended use, nevertheless see introduction:¶1: “Nanofluidic and microfluidic” and P20660:§MPC algorithm:¶1: “Nonetheless, it allows for momentum transfer between fluid particles while maintaining conservation of mass, momentum, and energy”), the simulation apparatus comprising:
an input unit (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”; P20668:¶2: “The strength of the MPC algorithm is its simplicity, which allows up to a microsecond of simulation of flow for channels of micrometer size containing millions of fluid particles, and makes it possible to study a small network of channels given modern computational resources.” EN: “modern computation resources” which accept “measure[ed]” quantities must have hardware for the input such as “a communication device, a removable reading device, a keyboard, and the like.” (specification at [0111]) ) to which a pressure target value in the inflow/outflow interface is input (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”; P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”; P20663:¶3: “As the pressure and density data were axially homogeneous”; P20664: “Because the influence of the narrow pressure distribution that results from the boundary conditions at the boundary cells does not persist far into the channel, their effect can be removed by adding additional layers of buffer cells or by restricting the cells in which thermodynamic properties are monitored to those in the interior of the channel” EN: for the “homogeneous”, the specified pressure is the target value corresponding to each in-face position, for the inhomogeneous case (where only interior channels are monitored), the specified pressure is the target value for the interior and the remaining cells will be specified to have the current pressure of the simulation.); and
a processing unit (P20668:¶2: “modern computational resources”) that uses an analysis model (P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”) in which a heat bath is coupled to the inflow/outflow interface via a boundary region (fig 2 and caption as shown above; P20661:right:¶1: “For the simulations presented here, four layers of cells in the inlet and outlet comprise the boundary regions. For these additional layers of cells, a time average of the velocity in the cells is used for the corrections. The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity.” EN: any combination of the outer three layers on either boundary may be the heat bath. The other layers are the claimed boundary), and a particle is allowed to move between the heat bath and the boundary region and between the boundary region and the analysis region (EN: “allowing” requires no action; nevertheless, Raghu discloses at P20660:§MPC Algorithm:¶2: “In the MPC method, the dynamics consists of the concatenation of two types of evolution, the dynamical evolution of the position and momenta of all particles in the absence of fluid-fluid interactions, followed by the application of a collision operator that exchanges momentum among particles in a local region”; P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”, i.e. particles moving through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath).), and temporally develops a state of the particle (as for the “a particle is allowed to move” limitation above), and controls a pressure in the heat bath such that a pressure in the boundary region is maintained at the pressure target value (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”) when the state of the particle is temporally developed (as for the “a particle is allowed to move” limitation above).

Regarding claim 13, Raghu discloses the simulation apparatus according to claim 12, wherein the pressure in the heat bath is controlled by adding the particle to the heat bath or removing the particle from the heat bath (as for claim 3).

Regarding claim 14, Raghu discloses the simulation apparatus according to claim 12,
wherein a temperature target value in the inflow/outflow interface is further input to the input unit (as for claim 11), and
(as for claim 11).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Claims 1-14 is/are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2017224197 A
Discussing a method of controlling temperature in an analysis region of a molecular dynamics simulation via heat bath coupled to the analysis region
BERENDSEN, HERMAN JC, JPM VAN POSTMA, WILFRED F. VAN GUNSTEREN, A. R. H. J. DINOLA, AND JAN R. HAAK. "Molecular dynamics with coupling to an external bath." The Journal of chemical physics 81, no. 8 (1984): 3684-3690.
Discussing using a heat bath as a thermostat/barostat for molecular dynamics simulations by adding friction and stochastic terms to equations of motion for the particles
ORTMAYER, HELMUT. "Microscopic Laval Nozzle: Molecular Dynamics Study of the Sonic Horizon./submitted by Helmut Ortmayer." PhD diss., Universität Linz, 2018. 80 pages
Discussing using the insertion and removal of particles in boundary regions to control thermodynamic conditions (e.g. pressure, temperature, density) in a molecular dynamics model, see §3.2 at pages 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147